DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, and 15 are objected to because of the following informalities:  in lines 10 and 11 of Claim 1, the terms “inlet-outlet valve unit (10)” should read –inlet-outlet valve unit (8)—to be consistent with the previous claim numerology, in lines 2-3 of Claim 2, the term “the main valve supply connection (12.1)” should read –a main valve supply connection (12.1)—since this is the first time this term is being introduced in the claim, in lines 10 and 11 of Claim 15, the terms “inlet-outlet valve unit (10)” should read –inlet-outlet valve unit (8)—to be consistent with the previous claim numerology, in line 17 of Claim 15 the term “a first brake pressure (PB1)” should read –the first brake pressure (PB1)—since this term was previously introduced in the earlier lines of the claim, in line 19 of Claim 15, the term “a second brake pressure (PB2)” should read –the second brake pressure (PB2)—as this term was also previously introduced in the earlier lines of the claim, and the last line of Claim 15 is a duplicate recitation of lines 7-8 of Claim 15 and should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent No. DE 4132768 to Mueller et al.
Regarding Claim 1, Mueller et al disclose an electropneumatic brake control module (see Figure 1) having all the features of the instant invention including:  a supply connection 1.01 for connecting a compressed air supply 1, a first wheel brake connection (see Figure 2 and left element 12) and a second wheel brake connection (see Figure 2 and right element 12), a pneumatically controlled inlet outlet valve unit 5/6/7 for controlling a first brake pressure at the first wheel brake connection (i.e., left element 12) and a second brake pressure at the second wheel brake connection (i.e., right element 12), which is independent of the first brake pressure (see page 2 lines 47-58 and Claim 1 of applicant’s provided translation), and an electropneumatic pilot control unit 7.05 for controlling at least one main control pressure 7.01,7.04 at a main valve 7 of the inlet outlet valve unit 5/6/7 (see page 2 lines 47-58 of applicant’s provided translation), wherein the main valve 7 of the inlet outlet valve unit 5/6/7 is a pneumatically controllable 3/2 way valve (see Figure 2) with a main valve control connection 7a,7b (see Figure 2).
Regarding Claim 4, Mueller et al further disclose that the inlet outlet valve unit 5/6/7 has a first brake valve (see Figure 2 and left elements 5/6) for controlling the first brake pressure and a second brake valve (see Figure 2 and right elements 5/6) for controlling the second brake pressure (see page 2 lines 47-58 of applicant’s provided translation and Figure 2).
Regarding Claim 13, Mueller et al further disclose an electrical control unit 4,4.1 with an electrical connection 4.01,4.02 for receiving braking signals and for providing corresponding switching signals at least to the pilot control unit 7.05 (see page 2 lines 47-58 and lines 71-74 and page 5 lines 171-199 of applicant’s provided translation).
Regarding Claim 14, Mueller et al disclose a first pressure sensor (see Figure 2 and left element 11) which is provided to detect the first brake pressure and to provide a corresponding first pressure signal, as well as a second pressure sensor (see Figure 2 and right element 11) which is provided to detect the second brake pressure and to provide a second corresponding second pressure signal (see page 3 line 113 – page 4 line 133 of applicant’s provided translation).
Regarding Claim 15, see Claim 1 above and further note that the method comprises receiving a braking signal, depending on the received braking signal controlling the first brake pressure at the first wheel brake connection (i.e., left element 12) and controlling the second brake pressure at the second wheel brake connection (i.e., right element 12), which is independent of the first brake pressure (see page 2 lines 47-58 and Claim 1 of applicant’s provided translation).
Regarding Claim 16, see Claim 1 above.
Allowable Subject Matter
Claims 2, 3, and 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 8,651,588 to Bensch et al., PG Publication No. 2020/0189550 to van Thiel, U.S. Patent No. 10,946,848 to Van Thiel, PG Publication No. 2021/0162974 to Van Thiel, and U.S. Patent No. 11,400,906 to Bensch et al all disclose electropneumatic brake control modules similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	11/15/22